Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 01/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statement is being considered by the examiner.
Response to Amendment
2.	The amendment filed March 11th, 2022 has been entered. Currently, claims 1-7, 10-11, 13-14, 18, 20, and 23-24 remain pending in the application. Independent claim 1 was amended by the Applicant without the addition of new matter, to include further narrowing limitations. Additionally, claim 1 was amended to correct a previous 35 USC 112(b) rejection that were set forth in the Non-Final Office Action mailed 02/11/2022. Also, claims 8-9, 17, 19, and 21-22 have been cancelled. Lastly, new claim 24 has been added, without the addition of new matter.  
Response to Arguments
3.	Applicant’s amendment to independent claim 1 is sufficient to overcome the previous 35 USC § 103 rejection recited in the Non-Final Office Action mailed 02/11/2022.
4. 	Applicant’s arguments, see Remarks on Pages 7-9, filed 3/11/2021, with respect to the rejection under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new and current prior art of the record: Rossi (U.S. Patent No. D846129), Levy (U.S. Patent No. 5683354), Johansen (U.S. Patent No. 5820578), Vito (US D713603 S), Coates (U.S. Patent No. 2748766), Huang (CN 103735361 A), Li (CN 2875431 Y), Himmelsbach (U.S. Patent No. 6248932), Chen et al. (U.S. Patent Pub. No. 20140000632), and Propp (U.S. Patent Pub. No. 20070060892).
Claim Objections
Claim 23 is objected to because of the following informalities:  
In caim 23, line 2, rephrase “includes a least one” to read --includes at least one--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (U.S. Patent No. D846129) in view of Levy (U.S. Patent No. 5683354) and in further view of Johansen (U.S. Patent No. 5820578).
Regarding claim 1, Rossi discloses a conformable bandage (Description and see Modified Figure 1 below, bandage with flexion sites providing conformance), comprising: a central body (see Modified Figure 1 below, central body portion of bandage); a plurality of bandage limbs (see Modified Figure 1 below, bandage limb portion of bandage extending from edge of central body); and a plurality of flexion sites (see Modified Figure 1 below, central body flexion sites located between each of bandage limb) located between each of the plurality of bandage limbs, each of the plurality of flexion sites inflecting inward into (see Modified Figure 1 below, central body flexion sites inward into the central body) the central body, wherein each of the plurality of flexion sites extends toward (see Modified Figure 1 below, central body flexion sites extend towards an inward concave apex) an inward apex. 

    PNG
    media_image1.png
    491
    560
    media_image1.png
    Greyscale

	However, Rossi fails to explicitly disclose the conformable bandage is a conformable adhesive bandage; the plurality of bandage limbs including an adhesive coating disposed on the first side of the conformable adhesive bandage.
Levy teaches an analogous conformable bandage 50 (Col. 5, line 43 and Figure 8, adhesive bandage 50 with extensions 52,54, central body 56, and reliefs 60 to provide conformance) is a conformable adhesive bandage 50; the analogous plurality of bandage limbs 54 (Col. 5, lines 44-45 and Figures 7-8, long extensions 54) including an adhesive coating (Col. 6, lines 4-7 and Figure 8, Longer strips of adhesive 64 extend down the center of the long extensions 54 to bond the long extensions 54 to the finger when the adhesive bandage 50 is applied) disposed on a first side (Col. 6, lines 4-7 and Figure 8, skin contacting side of bandage 50) of the conformable adhesive bandage 50.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the bandage limbs of the conformable bandage of Rossi, so that there is an adhesive coating disposed on a first side, as taught by Levy, in order to provide an improved conformable bandage that has adhesive for increased securement around a wound of a patient (Levy, Col. 6, lines 4-7).  
	However, the combination of Rossi in view of Levy fails to explicitly disclose an absorbent pad disposed centrally on the central body on the first side of the conformable adhesive bandage; each of the plurality of flexion sites is a plurality of flexion slits terminating at a predetermined spacing from the absorbent pad, each of the plurality of flexion slits is elongated. 
	Johansen teaches an analogous conformable adhesive bandage 10 (Col. 3, line 8 and Figure 1, bandage 10 for securing to wound having slits 13a,13b,13c to provide conformance) comprising an absorbent pad 15 (Col. 3, lines 47-48 and Figure 1, gauze pad 15, which is an absorbent pad, disposed on central portion 12) disposed centrally on the analogous central body 11,12,14 (Col. 3, lines 47-48 and Figure 1, central body formed from central portion 12, spaces 11, and tabs 14) on the analogous first side (Figures 1-2, gauze pad 15 on skin-contacting side of bandage 10) of the analogous conformable adhesive bandage 10; each of the analogous plurality of flexion sites 13a,13b,13c (Col. 3, lines 20-22 and Figure 1, three slits 13a, 13b, 13c formed in the bandage 10) is a plurality of flexion slits 13a,13b,13c terminating at a predetermined spacing 11a,11b,11c (Col. 3, lines 24-27 and Figure 1, The slits extend to within 1/16" about 1.6 mm of the gauze pad 15 and leave spaces 11a, 11b, 11c forming part of an uninterrupted adhesive ring around the gauze pad 15) from the absorbent pad 15, each of the plurality of flexion slits 11a,11b,11c is elongated (Col. 3, lines 24-27 and Figure 1, The slits 11a,11b,11c are construed as have a length that is greater than their width making them elongated). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the central body and shape of the plurality of flexion sites of Rossi in view Levy, so that there is an absorbent pad disposed centrally on the first side of the central body and the plurality of flexion sites are shaped as a plurality of elongated flexion slits terminating at a predetermined spacing from the absorbent pad, as taught by Johansen, in order to provide an improved conformable adhesive bandage with an enhanced central body having an absorbent pad to absorb liquid from a wound site with elongated flexion slits extending towards the absorbent pad to provide flexibility to the central body allowing for increased conformance around a wound (Johansen, Col. 3, lines 24-30).
Regarding claim 2, the combination of Rossi in view of Levy in view of Johansen discloses the invention as described above and further discloses wherein the plurality of bandage limbs (Rossi: see Modified Figure 1 above, four bandage limbs extending from edge of central body) includes at least three bandage limbs.
Regarding claim 3, the combination of Rossi in view of Levy in view of Johansen discloses the invention as described above and further discloses wherein the plurality of bandage limbs (Rossi: see Modified Figure 1 above, four bandage limbs extending from edge of central body) includes at least four bandage limbs.
Regarding claim 4, the combination of Rossi in view of Levy in view of Johansen discloses the invention as described above and further discloses wherein the plurality of bandage limbs (Rossi: see Modified Figure 1 above, four bandage limbs extending from edge of central body) consists of the four bandage limbs.
Regarding claim 11, the combination of Rossi in view of Levy in view of Johansen discloses the invention as described above and further discloses wherein each of the plurality of flexion slits (Modification of Figure 1 of Rossi in view of Figure 1 of Johansen: modifying the central body flexion sites of Rossi to be an elongated slit as taught by Johansen) includes a concave curvature (Rossi: see Modified Figure 1 above, concave inward apex of flexion site) at the inward apex. 
Regarding claim 14, the combination of Rossi in view of Levy in view of Johansen discloses the invention as described above and further discloses wherein the plurality of flexion slits (Modification of Figure 1 of Rossi in view of Figure 1 of Johansen: modifying the central body flexion sites of Rossi to be an elongated slit as taught by Johansen) are disposed at a plurality of vertices (Rossi: see Modified Figure 1 above, vertices along central body between bandage limbs) along the central body (Rossi: see Modified Figure 1 above, central body portion of bandage) between adjacent bandage limbs (Rossi: see Modified Figure 1 above, adjacent bandage limbs of the four bandage limbs) of the plurality of bandage limbs (Rossi: see Modified Figure 1 above, four bandage limbs).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (U.S. Patent No. D846129) in view of Levy (U.S. Patent No. 5683354) in view of Johansen (U.S. Patent No. 5820578), as applied to claim 3 and 1, respectively, and in further view of Coates (U.S. Patent No. 2748766).
Regarding claim 5, the combination of Rossi in view of Levy in view of Johansen discloses the invention as described above but fails to explicitly disclose wherein each of the plurality of bandage limbs is aligned within 10° of parallel to one another, defining an H-type configuration.
Coates teaches an analogous adhesive bandage (Col. 2, lines 3-7 and Figure 1, knuckle elastic adhesive bandage) wherein each of the analogous plurality of bandage limbs is aligned within 10° of parallel to one another, defining an H-type configuration (Col. 2, lines 24-27 and Figure 1, parallel pair of legs 3,4 and parallel pair of legs 5,6). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the configuration of the plurality of bandage limbs of the embodiment of Rossi in view of Levy in view of Johansen, so that each of the plurality of bandage limbs is aligned within 10° of parallel to one another, defining an H-type configuration, as taught by Coates, in order to provide an improved conformable adhesive bandage with an enhanced bandage limb parallel configuration to have the bandage limbs form a narrow band around the underside of the finger, and free of the finger crease between the palm of the hand and such finger in which case dexterity of movement is not interfered with (Coates, Col. 2, lines 69-72 and Col. 3, lines 1-7).
Regarding claim 13, the combination of Rossi in view of Levy in view of Johansen discloses the invention as described above but fails to explicitly disclose at least one removable backing disposed on the first side of the conformable adhesive bandage.
Coates teaches an analogous conformable adhesive bandage (Col. 2, lines 3-7 and Figure 1, knuckle elastic adhesive bandage) further comprising at least one removable backing 9 (Col. 2, lines 33-37 and Figure 2, gauze 9 covering the adhesive coating 7 and pad 8, in which gauze 9 consists of two strips of gauze 9 caused to overlap each other over the pad 8 for purpose of removal thereof prior to applying the adhesive layer to the skin) disposed on the analogous first side (Col. 2, lines 32-35 and Figure 2, gauze 9 on the side with adhesive coating 7) of the analogous conformable adhesive bandage.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first side of the conformable adhesive bandage of the embodiment of Rossi in view of Levy in view of Johansen, so that there is a removable disposed on the first side, as taught by Coates, in order to provide an improved conformable adhesive bandage with a removable backing that covers the coated adhesive for protecting the bandage structure prior to application (Coates, Col. 2, lines 33-37). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (U.S. Patent No. D846129) in view of Levy (U.S. Patent No. 5683354) in view of Johansen (U.S. Patent No. 5820578), as applied to claim 3, and in further view of Huang (CN 103735361 A).
Regarding claim 6, the combination of Rossi in view of Levy in view of Johansen discloses the invention as described above but fails to explicitly disclose wherein each of the plurality of bandage limbs is aligned in excess of 10° from parallel to one another, defining an X-type configuration.
Huang teaches an analogous adhesive bandage (Paragraph 11 and Figure 1, X type bandage for joint coated with one surface of base layer coated with medical adhesive 1) wherein each of the analogous plurality of bandage limbs (Paragraph 11 and Figure 1, branches of X type bandage) is aligned in excess of 10° from parallel to one another, defining an X-type configuration (Paragraphs 4, 6, 11, and Figure 1, four branches on the two sides form X shape).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the configuration of the plurality of bandage limbs of Rossi in view of Levy in view of Johansen, so that each of the plurality of bandage limbs is aligned in excess 10° from parallel to one another, defining an X-type configuration, as taught by Huang, in order to provide an improved conformable adhesive bandage with the beneficial effects adopted by the X shaped base material layer, which at the branch reduces the binding at the joint, so that the joint can ensure the movable range to the maximum extent (Huang, Paragraph 6). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (U.S. Patent No. D846129) in view of Levy (U.S. Patent No. 5683354) in view of Johansen (U.S. Patent No. 5820578), as applied to claim 1, and in further view of Li (CN 2875431 Y).
Regarding claim 7, the combination of Rossi in view of Levy in view of Johansen discloses the invention as described above but fails to explicitly disclose wherein the plurality of bandage limbs includes at least five bandage limbs.
Li teaches an analogous conformable adhesive bandage (Page 2/8, lines 32-43 and Figure 1, woundplast comprising a medical adhesive tape 1) wherein the analogous plurality of bandage limbs (Figure 1, six branches of the medical adhesive tape 1) includes at least five bandage limbs (Figure 1, six branches of the medical adhesive tape 1).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the amount of bandage limbs of Rossi in view of Levy in view of Johansen, so that there are at least five bandage limbs, as taught by Li, in order to provide an improved conformable adhesive bandage with a cross shaped structure for wrapping of the at least five limbs to uneven surfaces areas of skin to increase the grip of the overall adhesive given by the increased surface area (Li, Page 2/8, lines 32-43). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (U.S. Patent No. D846129) in view of Levy (U.S. Patent No. 5683354) in view of Johansen (U.S. Patent No. 5820578), as applied to claim 1, and in further view of Propp (U.S. Patent Pub. No. 20070060892).
Regarding claim 10, the combination of Rossi in view of Levy in view of Johansen discloses the invention as described above but fails to explicitly disclose wherein the plurality of flexion slits includes at least one perforated slit.
Propp teaches an analogous conformable adhesive bandage 110 (Paragraph 33 and Figure 5, dressing 110 for fingers and knuckles with an adhesive side of the fabric layer 112 with slits and perforation lines for conformance to a patient’s body) wherein the analogous slit 140 (Paragraph 135 and Figure 5, perforation line 140) includes a perforated slit 140 (Paragraph 135 and Figure 5, perforation line 140).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the plurality of flexion slits of Rossi in view of Levy in view of Johansen, so that the plurality of flexion slits includes at least one perforated slit, as taught by Propp, in order to provide an improved conformable adhesive bandage with an improved slit that may be torn so that the dressing may be easily placed around curved, irregular contours of a patient's surface anatomy, allowing for a selective range of tearing of the perforated slit so as to adjust the relative degree of freedom about the irregular surface (Propp, Paragraph 35).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (U.S. Patent No. D846129) in view of Levy (U.S. Patent No. 5683354) in view of Johansen (U.S. Patent No. 5820578), as applied to claim 1, and in further view of Himmelsbach (U.S. Patent No. 6248932).
Regarding claim 18, the combination of Rossi in view of Levy in view of Johansen discloses the invention as described above but fails to explicitly disclose wherein at least one of the plurality of bandage limbs includes a first bandage limb length, and at least one of the plurality of bandage limbs includes a second bandage limb length, the second bandage limb length being longer than the first bandage limb length.
Himmelsbach teaches an analogous adhesive bandage (Col. 4, line 17 and Figure 2, ready-made bandage) wherein at least one 41,42 (Col. 4, line 24 and Figure 2, two short reins 41,42) of the analogous plurality of bandage limbs 21,22,41,42 (Col. 4, lines 20, 24, and Figure 2, reins 21,22,41,42) includes a first bandage limb length (Col. 2, line 29 and Figure 2, short reins 41,42 are 5cm long), and at least one 21,22 (Col. 4, line 20 and Figure 2, two long reins 21,22) of the analogous plurality of bandage limbs 21,22,41,42 includes a second bandage limb length (Col. 2, line 28 and Figure 2, long reins 21,22 are 22cm long), the second bandage limb length (Col. 2, line 28 and Figure 2, long reins 21,22 are 22cm long) being longer than the first bandage limb length (Col. 2, line 29 and Figure 2, short reins 41,42 are 5cm long).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the size of the plurality of bandage limb of Rossi in view of Levy in view of Johansen, so that at least one of the plurality of bandage limbs has a longer length, as taught by Himmelsbach, in order to provide an improved conformable adhesive bandage wherein the bandage limb with the longer length is able to wrap around a body part with a greater diameter, such as the wrist, and the bandage limb with the shorter length is able to comfortably wrap around a body part with a smaller diameter, such as the finger, for increasing the stability and effect of the bandage (Himmelsbach, Col. 4, lines 32-38). 
Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi (U.S. Patent No. D846129) in view of Levy (U.S. Patent No. 5683354) in view of Johansen (U.S. Patent No. 5820578), as applied to claim 1, and in further view of Vito (US D713603 S) and Chen et al. (U.S. Patent Pub. No. 20140000632).
Regarding claim 20, the combination of Rossi in view of Levy in view of Johansen discloses the invention as described above but fails to explicitly disclose a plurality of bandage limb flexion sites disposed along at least one of the plurality of bandage limbs and inflecting inward into the at least one of the plurality of bandage limbs, the plurality of bandage limb flexion sites being divided into pairs and each bandage limb flexion site of a pair of bandage limb flexion site being disposed in opposing edges of a bandage limb, wherein each bandage limb flexion site toward a bandage limb flexion site inward apex.
Vito teaches a covering (Figure 1, padding for helmet) with a plurality of limb flexion sites 2 (see Modified Figure 2 below, plurality of limb flexion sites formed from a plurality of the pairs of limb flexion sites 2) disposed along at least one (see Modified Figure 2 below, pair of limb flexion sites 2 on each limb 1) of the analogous plurality of limbs 1 (see Modified Figure 2 below, limb 1) and inflecting inward into (see Modified Figure 2 below, flexion sites 2 inflect inwards into limb 1) the at least one of the analogous plurality of limbs 1, the plurality of limb flexion sites 2 being divided into pairs (see Modified Figure 1 below, pair of limb flexion sites 2) and each limb flexion site (see Modified Figure 2 below, pair of limb flexion sites 2 includes a first limb flexion site and a second limb flexion site) of a pair of bandage limb flexion sites 2 being disposed in opposing edges (see Modified Figure 2 below, pair of limb flexion sites at opposing edges of the limb 1) of an analogous limb 1, wherein each limb flexion site (see Modified Figure 2 below, pair of limb flexion sites 2 includes a first limb flexion site and a second limb flexion site) extends toward a bandage limb flexion site inward apex (see Modified Figure 2 below, concave inward apex of bandage limb flexion site 2).

    PNG
    media_image2.png
    328
    402
    media_image2.png
    Greyscale

It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the plurality of bandage limbs of Rossi in view of Levy in view of Johansen, so that there are a pair of bandage limb flexion sites disposed in opposing edges and at an equivalent position of the bandage limb, as taught by Vito, in order to provide an improved conformable adhesive bandage wherein the bandage limbs are able to flexibly conform to rounded surfaces, such as the shape of a user’s head, given by the position of the pair of bandage limb flexion sites which helps to prevent buckling of the bandage limbs (Vito, Figure 1). 
However, the combination of Rossi in view of Levy in view of Johansen in view of Vito fails to explicitly disclose pair of bandage limb flexion sites being disposed at an equivalent position along a length of the bandage limb.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to cause the position of the pair of bandage limb flexion sites of Rossi in view of Levy in view of Johansen in view of Vito to be located at an equivalent position along a length of the bandage limb because Applicant has not disclosed that an equivalent position of the bandage limb flexion sites provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the pair of bandage limb flexion sites of Rossi in view of Levy in view of Johansen in view of Vito and the applicant’s invention to perform equally well with either the position of the pair of bandage limb flexion sites taught by Vito or the claimed equivalent position of the pair of bandage limb flexion sites because both locations are equally capable of providing increased flexibility and conformability of the bandage limb to a user.   
                Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify the position of the pair of bandage limb flexion sites along a length of the bandage limb of Rossi in view of Levy in view of Johansen in view Vito to obtain the invention as specified in claim 20, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Coates in view of Levy in view Vito, see MPEP 2144.04(VI)(C). 
However, the combination of Rossi in view of Levy in view of Johansen in view of Vito as modified fails to explicitly disclose wherein each bandage limb flexion site is a bandage limb flexion slit that is elongated.  
Chen teaches an analogous conformable adhesive bandage 804 (Paragraph 51 and Figure 8D, adhesive strip 804 that has non adhesive band 813 as well as parafiltrum adhesive part 823 and chin adhesive part 833 with cuts 853,873 for conformance to body part) wherein each analogous bandage limb flexion site 853,873 (Paragraph 51 and Figure 8D, cuts 853,873 have a greater length than width forming an elongated slit shape) is a bandage limb flexion slit 853,873 that is elongated.  
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the pairs of bandage limb flexion sites of Rossi in view of Levy in view of Johansen in view of Vito as modified, so that the opposed bandage limb flexion sites are elongated bandage limb flexion slits, as taught by Chen, in order to provide an improved conformable adhesive bandage with elongated bandage limb flexion slits which may improve the bandage limb’s conformity to various contours of different user's chin (Chen, Paragraph 51).
Regarding claim 24, the combination of Rossi in view of Levy in view of Johansen in view of Vito in view of Chen discloses the invention as described above and further discloses wherein each of the plurality of bandage limb flexion slits (Modification of Figure 1 of Rossi in view of Figure 1 of Vito in view of Figure 8D of Chen: modifying the bandage limbs of Rossi to have opposing flexion sites as taught by Vito, which are shaped as elongated slits, as taught by Chen) includes a concave curvature (Vito: see Modified Figure 2 above, concave inward apex of the limb flexion site) at the bandage limb flexion slit inward apex.
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi (U.S. Patent No. D846129) in view of Levy (U.S. Patent No. 5683354) in view of Johansen (U.S. Patent No. 5820578) in view of Vito (US D713603 S) in view of Chen et al. (U.S. Patent Pub. No. 20140000632), as applied to claim 20, and in further view of Propp (U.S. Patent Pub. No. 20070060892).
Regarding claim 23, the combination of Rossi in view of Levy in view of Johansen in view of Vito in view of Chen discloses the invention as described above but fails to explicitly disclose wherein the plurality of bandage limb flexion slits includes at least one perforated slit.
Propp teaches an analogous conformable adhesive bandage 110 (Paragraph 33 and Figure 5, dressing 110 for fingers and knuckles with an adhesive side of the fabric layer 112 with slits and perforation lines for conformance to a patient’s body) wherein the analogous slit 140 (Paragraph 135 and Figure 5, perforation line 140) includes a perforated slit 140 (Paragraph 135 and Figure 5, perforation line 140).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the plurality of bandage limb flexion slits of Rossi in view of Levy in view of Johansen in view of Vito, so that the plurality of bandage limb flexion slits includes at least one perforated slit, as taught by Propp, in order to provide an improved conformable adhesive bandage with an improved slit that may be torn so that the dressing may be easily placed around curved, irregular contours of a patient's surface anatomy, allowing for a selective range of tearing of the perforated slit so as to adjust the relative degree of freedom about the irregular surface (Propp, Paragraph 35).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786